DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2021 was filed after the mailing date of the Notice of Allowance on 11 February 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Introductory Remarks
	In response to communications filed on 11 March 2021, no claims were amended. No new claims were added. Therefore, claims 26 and 30 are presently pending in the application, of which claims 26 and 30 are presented in independent form.

The claims were previously found allowable over the prior art of record.
The Office’s stance on the allowability of the claims has not changed in view of the cited prior art in the Information Disclosure Statement filed by Applicant on 11 March 2021.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The reasons for allowance are the same as the Notice of Allowability mailed on 11 February 2021.
Furthermore, the reference cited in the Information Disclosure Statement filed by Applicant on 11 March 2021 does not change the allowability of the claims for at least the following reasons:

Ozturk et al. (US Patent Publication No. 2014/0258249 A1): Ozturk does not disclose the limitation(s) previously found allowable. More specifically, Ozturk does not appear to teach, suggest, or otherwise render obvious the limitation(s) of “wherein the data acquisition request includes a redundancy parameter…, wherein the method further comprises: … receiving a first data from a first node of the plurality of crowd nodes and a second data from a second node of the plurality of crowd nodes, the first data corresponding to a first collection area and the second data corresponding to a second collection area, wherein the first and second nodes are selected from the plurality of collections; identifying that the received first and second data are within the redundancy parameter; and determining, based on the first collection area being different from the second collection area, that the received first and second data are not redundant” (Claim 26); and
“the data acquisition request including a redundancy parameter…; … receiving a first data from a first node of the plurality of crowd nodes and a second data from a second node of the plurality of crowd nodes, wherein the first and second nodes are both in a first collection selected from the plurality of collections; identifying that the received first and second data are within the redundancy parameter; and in response to identifying redundancy between the first data and the second data, including the first data in the acquired data message block and discarding the second data” (Claim 30).

Firstly, Ozturk is directed to a different field of invention—more specifically, a manner of data compression. Although data compression does take into account reducing redundancy in data, Ozturk is directed to the manipulation of data by grouping 

Ozturk discloses recognizing repeating data values based in part on a geographical area represented by the location-based data (see, e.g., Ozturk, [Claim 4]).
The present invention also utilizes geo-location region information; see, e.g., [Claim 26], where the system defines a geo-located region pertaining to crowd node collections, and establishes a maximum size of each of the geo-located regions based on the maximum collection geographic area parameter. Such limitations had been previously indicated to taught/suggested/rendered obvious by Martinez et al. (US Patent No. 2009/0248711 A1) and d’Orey et al. (US Patent Publication No. 2017/0215123 A1)).
However, as stated previously, the allowable limitation(s) involved the present invention’s use of a redundancy parameter for determining whether two corresponding data are redundant (or not) in the context of collections of crowd nodes (and in combination with the rest of the claim limitations), which none of the prior art (including Ozturk) appeared to teach, suggest, or otherwise render obvious. In particular, Ozturk utilizes such information in order to manipulate the repeating values to be grouped together, and compressing that information (see, e.g., Ozturk, [FIG. 4A] and [0047-0066]), which is a different application from the present invention altogether, and at the very least, does not disclose the use of collections of crowd nodes and a redundancy parameter as claimed.

The above list is not all-inclusive of the differences between the present invention and Ozturk; in other words, there may be further distinctions between Ozturk and the allowed claims not listed here.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Examiner, Art Unit 2152                                                                                                                                                                                                        
8 April 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152